DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-6 in the reply filed on 06/01/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, the Examiner respectfully suggests “aceleration” in line 3 read “acceleration”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first dispenser moving mechanism” and “a second dispenser moving mechanism” in claim 6, wherein the written description discloses the following corresponding structure:
“The first dispenser moving mechanism 38 is, for example, an articulated arm driven by a motor (not shown)” on pg. 16.
“The second dispenser moving mechanism 46 is, for example, an articulated arm driven by a motor (not shown)” on pg. 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Browning (US4762977).
Regarding claim 1, Browning teaches a discharge apparatus (torch 1'; Figure 2) for colliding a particle with a fixed surface to fix the particle to the fixed surface (col 2 line 2-4), the discharge apparatus comprising: 
a first dispenser (nozzle 30; Figure 2) for discharging an aerosol comprising the particle toward the fixed surface (col 1 line 18-20) at a first discharge rate (where the aerosol is being discharged, it is discharged at a rate); and 
a second dispenser (cup-shaped body 40; Figure 2) for discharging a gas toward the fixed surface at a second discharge rate (col 5 line 10-12) faster than the first discharge rate (col 1 line 20-22; where the particles are being accelerated by the second discharge rate, it is necessary for the second discharge rate to be greater than the first discharge rate in order for acceleration to occur), 
wherein the second dispenser discharges the gas so that the gas at least partially overlaps the aerosol discharged from the first dispenser to accelerate at least a portion of the aerosol toward the fixed surface to fix the particle to the fixed surface (col 1 line 20-23).  
Regarding claim 2, Browning teaches the discharge apparatus of claim 1, wherein if the particle is discharged at the first discharge rate and collides with the fixed surface without acceleration from the gas (Browning is capable of discharging particles at the first discharge rate and colliding with the fixed surface without acceleration from the gas) then the particle is not substantially fixed to the fixed surface, and wherein if the particle is discharged at the second discharge rate and collides with the fixed surface (Browning is capable of meeting the first discharge rate and colliding with the fixed surface without acceleration from the gas) then the particle is substantially fixed to the fixed surface (Claim 1: high velocity annular gaseous sheath thereby causing the arc to self-extinguish when the wire or rod is withdrawn from the region whose boundaries are defined by the high velocity annular gaseous sheath; where the arc is required for deposition to occur the discharge apparatus of Browning is capable of deposition within the region of the arc that is bounded by the gas discharged. If the particle is discharged outside the gas boundary then there is no arc and therefore no deposition can occur).  
Regarding claim 3, Browning teaches the discharge apparatus of claim 1, wherein if the particle is discharged at a critical rate or more then the particle is substantially fixed to the fixed surface (the particle is fixed to the fixed surface as discussed in col 1 line 20-23, and is therefore capable of being discharged at a critical rate or at a rate larger than the critical rate), wherein the first discharge rate is smaller than the critical rate (Browning is capable of discharging the particle at a rate lower than the critical rate), and wherein the second discharge rate is greater than or equal to the critical rate (the second discharging rate of Brown is capable of being greater than or equal to the critical rate).  
Regarding claim 4, Browning teaches the discharge apparatus of claim 1,4International Application No.: PCT/KR2019/017065Docket No.: LGCHEM 3.3F-2856wherein the first dispenser and the second dispenser are configured so that a ratio of an area where the fixed particle covers a first portion of the fixed substrate and an area of the first portion (area of first portion is within the boundary defined by the sheath gas as discussed in claim 1 col 7 line 44-45) is larger than a ratio of an area where the fixed particle covers a second portion of the fixed substrate (Area of the second portion is outside the boundary defined by the sheath gas where the arc self-extinguishes and deposition does not occur as discussed in claim 1. Therefore, where particles cannot be fixed onto the substrate since deposition does not occur, the area where the fixed particle covers a second portion is zero and the ratio is zero) and an area of the second portion if both the aerosol and the gas collide with the first portion of the fixed surface (the aerosol and gas are capable of colliding with the first portion of the fixed surface as discussed in the rejection of claim 1), and the aerosol collides with the second portion of the fixed surface (the aerosol is capable of colliding with the second portion as claim 1 states “when the wire or rod is withdrawn from the region whose boundaries are defined by the high velocity annular gaseous sheath” but deposition does not occur because the arc column required for deposition does not cross the boundary of the first region into the second region) but the gas does not collide with the second portion (the gas defines a boundary as discussed in claim 1).  
Regarding claim 5, Browning teaches the discharge apparatus of claim 4, wherein the first dispenser and the second dispenser are configured so that the particle is fixed in the first portion (within the boundary formed by the sheath gas), and the particle is not fixed in the second portion (see claim 1 column 7 line 34-41; deposition occurs within the arc column guide defined by the sheath gas boundary. The arc column required for particle deposition does not penetrate outside the sheath gas boundary, and therefore, deposition does not occur outside the boundary).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Browning (US4762977), and further in view of Willmann (US20180311727).
Regarding claim 6, Browning teaches the discharge apparatus of claim 1. However, Browning fails to teach the discharge apparatus further comprising: a first dispenser moving mechanism for changing position and direction of the first dispenser; and a second dispenser moving mechanism for changing the position and direction of the second dispenser, wherein the first dispenser moving mechanism and the second dispenser moving mechanism are capable of changing a distance between the first dispenser and the second dispenser; and an angle between a direction in which the first dispenser discharges the aerosol and a direction in which the second dispenser discharges the gas.
In the same field of endeavor pertaining to depositing build material with a gas spray nozzle, Willmann teaches the discharge apparatus further comprising: 
a first dispenser moving mechanism for changing position and direction of the first dispenser ([0054] inert-gas projected by the inert-gas spray nozzle 13 can be oriented at the level of the ejection outlet 31 to obtain a projection direction of the inert-gas in a direction of travel of the print head 11, involving a rotation of the inert-gas flow projected at the level of ejection outlet 31 by the inert-gas spray nozzle 13. For this, the first inert-gas spray nozzle 13 is adjustable); and 
a second dispenser moving mechanism for changing the position and direction of the second dispenser (claim 21: device according to claim 1, further comprising inert-gas spray adjustment device), wherein the first dispenser moving mechanism and the second dispenser moving mechanism are capable of changing a distance between the first dispenser and the second dispenser ([0054] This possibility involves being able to modify the form and arrangement of the print head 11 and therefore to modify the positioning of the wire descent tube 14, the inductor 12, the different inert-gas spray nozzles 13 and 51); and 
an angle between a direction in which the first dispenser discharges the aerosol and a direction in which the second dispenser discharges the gas ([0028] the first inert-gas spray nozzle is arranged so as to be adjustable, in particular in order to be able to orient an inert-gas flow in a direction of travel of the print head). The dispenser moving mechanism allows for the particles to be deposited at any angle in relation to the direction of travel of the discharge apparatus ([0054] Generally, the print head 11 of the three-dimensional printing device according to some embodiments is used in order to deposit the molten print material vertically or at an angle given in relation to a path and to the direction of travel of print head 11 on the component being produced).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the discharge apparatus of Browning further comprise a first and second dispenser moving mechanism such that the apparatus is capable of changing the distance and angle between the first dispenser and the second dispenser, as taught by Willmann, for the benefit of depositing the particles at any angle in relation to the direction of travel of the discharge apparatus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743